            Case 1:19-cv-01395-CL      Document 19       Filed 06/16/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION


JOHN DOE; KIMBERLY
WARNER; CHRIS WARNER,

                 Plaintiffs,                                          No. 1:19-cv-01395-CL

       v.                                                             ORDER

MEDFORD SCHOOL DISTRICT
549C,

            Defendant.
_______________________________________
McSHANE, District Judge.

       Magistrate Judge Mark D. Clarke has filed a Report and Recommendation, ECF No. 17,

recommending that Plaintiffs’ federal claim be dismissed and that this Court decline supplemental

jurisdiction over Plaintiffs’ state law claims. Plaintiffs did not respond to Defendant’s Motion to

Dismiss, ECF No. 14, and have not filed objections to the Report and Recommendation. Although

no objections have been filed, this Court reviews the legal principles de novo. See Lorin Corp. v.

Goto & Co., Ltd., 700 F.2d 1202, 1206 (9th Cir. 1983).

       The Court has given this matter de novo review and finds no error. Accordingly, the Court

ADOPTS the Report and Recommendation. Defendant’s Motion to Dismiss is GRANTED.




Page 1 – ORDER
         Case 1:19-cv-01395-CL        Document 19      Filed 06/16/20      Page 2 of 2




Plaintiffs’ federal claim is DISMISSED with prejudice. Pursuant to 28 U.S.C. § 1367(c)(3), the

Court declines to exercise supplemental jurisdiction over Plaintiffs’ remaining state law claims

and so those claims are DISMISSED without prejudice.          Final judgment shall be entered

accordingly.

        It is so ORDERED and DATED this 16th day of June 2020.



                                                   s/Michael J. McShane
                                            MICHAEL McSHANE
                                            United States District Judge




Page 2 – ORDER
